Woodbury, J.
It is unnecessary to settle the question, which has not yet been adjudged in this state to our knowledge, whether an attorney has a lien upon claims lodged with him for collection. For, on the hypothesis, that he has such a lien as exists in England, the facts In the present case would not justify the proceedings on the part of the defendant. As a general principle, an attorney there cannot maintain a lien against the defendant, unless he notify the defendant of his design before the defendant makes a settlement with the plaintiff. Tidd 287.—6 D. & E. 361.—1 East 464.—3 Caines 165, Pindar vs. Moore.-8 John Rep.—335, People vs. Hardenburgh.
It would be too much to say, that a defendant shall not transact “ the business of a cause with the plaintiff faim- “ self in a case where there has been no notice not to do so u from the attorney express or implied.” Doug. 238, Welch vs. Hale.—1 Hen. Bl. 122, Griffin vs. Eyles.—6 D. & E. 361, Read vs. Dapper.—1 Taunt. 341, Chapman vs. How.
Some cases,have gone so far as to doubt the existence of the lien, notwithstanding notice, if the defendant actually settle with the plaintiff. 4 D. & E. 123, Mitchell vs. Oldfield.—4 Taunt. 320, Brown vs. Layer.—4 Barn. & Ald. 466, Marr vs. Smith.
*543But. whore a settlement has been collusive or fraudulent, in order 10 defeat the attorney’s lien, he cannot, after a release of the judgment by his client, proceed to enforce the execution then issued ; but his regular remedy is an application to the court lor redress, by motion. 1 Taunt. 341.—1 Marshall 113, Graves vs. Eades.—1 East 464, Ormenad vs. Tate.—5 Bos. & Pull. 99, Swain vs. Senate.

Judgment on the verdict.